Citation Nr: 1622672	
Decision Date: 06/06/16    Archive Date: 06/21/16

DOCKET NO.  13-03 645A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for gastroesophageal reflux disease (GERD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

Andrew Mack, Counsel


INTRODUCTION

The Veteran served on active duty from March 1989 to July 2009. 

This appeal is before the Board of Veterans' Appeals (Board) from a December 2009 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).  In May 2015, the Veteran testified during a Board videoconference hearing before the undersigned Veterans Law Judge.  A transcript is included in the claims file.

In August 2015, the Board granted an initial rating of 10 percent, but no greater, for GERD, and she appealed the decision to the United States Court of Appeals for Veterans Claims (Court).  In April 2016, the Veteran, through her attorney, and the Secretary of Veterans Affairs submitted a Joint Motion for Partial Remand (Joint Motion) to vacate that part of the Board decision that denied an initial rating in excess of 10 percent for GERD.  In an April 2016 Order, the Court granted the motion and remanded the case to the Board.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

In the April 2016 Joint Motion, the parties determined that "vacatur and remand are required for the Board to provide [the Veteran] with an adequate medical examination to assess the current severity of her service-connected GERD."  The parties noted that "the Board in its determination of whether [the Veteran] was entitled to a compensable rating under 38 C.F.R. § 4.114, diagnostic code (DC) 7307, determined: 'There is no suggestion in the medical evidence that the Veteran's reflux disease has been productive of hypertrophic gastritis or any other gastrointestinal disability involving the stomach, intestines, and lower digestive system.'"  They further noted that "the last examination provided by VA was in July 2009," and that "[the Veteran] testified at the May 2015 Board hearing that her condition had developed into a more widespread problem that is causing gastritis."  

The parties concluded that "[t]he Board erred as it did not reconcile any ambiguity in the record regarding whether her gastric condition had worsened" and that, "[g]iven that VA has increased the rating for her service-connected GERD, which is evidence of an increase in severity, remand is required for the Board to provide [the Veteran] with an adequate medical examination to rate her disability under the schedule for rating disabilities."

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination to evaluate the current level of severity of her GERD.  The claims file should be made available to the examiner.  The examiner should report the extent of the Veteran's disability in accordance with VA rating criteria, and determine whether the Veteran's GERD has developed into any additional gastrointestinal disorder, including hypertrophic gastritis.

2.  After completing the above and any other necessary development, readjudicate the appeal.  If any benefit sought remains denied, provide a supplemental statement of the case to the Veteran.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




